Title: To George Washington from Benedict Arnold, 14 September 1780
From: Arnold, Benedict
To: Washington, George


                        
                            Sir
                             Sepr 14th 1780
                        
                        In answer to your Excellencys questions proposed to the Council of General Officers on the 6th Inst. I beg
                            leave to observe, that from the uncertainty of the Arival of the Second Division of the French Fleet, as well as of their
                            Force, and from the fluctuating Situation of our affairs, which may be totally Changed in a Short time by a Variety of
                            Circumstances which may happen, It appears extremely difficult for me to determine with any degree of precission the line
                            of Conduct proper to be observed.
                        If the Second Division of the French Fleet may be soon expected, and their Force, of which I am Ignorant,
                            will give us a decided superiority over the Enemy as well by land as Sea, I am of Opinion that every necessary preparation
                            and disposition should be made to Attack New York—provided we have a sufficiency of Ammunition and Millitary Stores, and
                            there is a prospect when the Army is Collected of their being Supplied with provision; the former I doubt: But if there is
                            not good reason to suppose the Second Division of the French Fleet with a force Superior to that of the Enemy will arive
                            in the Course of a Month, I am of Opinion no offensive opperations can with prudence be undertaken this fall against New
                            York in which Case it is probible the Enemy will Detach a part of their Force in New York to Join those in So. Carolina or
                            to Co-operate with them in Virginia or Maryland, I am therefore of Opinion that the Pennsylvania line which I suppose to
                            amount to 2,500. or 3,000 Men should hold themselves in readiness to March, and if the Second Division of the French Fleet
                            does not arive by the first of October, that then the Pennsylvania Line should March to the Relief of the Southern States,
                            who with the Aid of so formidable a Regular Force (If they do their Duty) will be able to repel the Enemy in that quarter,
                            And if the French Fleet should arive too late to opperate against New York, South Carolina may be an object worthy their
                            Attention.
                        Without a decided superiority by Sea I am of Opinion no offensive Opperations against the Enemy can with
                            prudence be undertaken this fall, and it is to be hoped that the States are by this time Convinced of the Necessity of
                            immediately raising an Army, to be engaged during the War, and that they will without loss of time take effectual measures
                            for that purpose. I should suppose the Pennsylvania Line might be replaced by some of the Troops at Rhode Island, before
                            the time is expired for which the Militia are Called out. I have the honor to be with the highest respect, Your
                            Excellencys Most Obedient and very Humble Servt
                        
                            B. Arnold
                        
                    